SULLIVAN, Chief Judge
(concurring in part and in the result):
The two specifications which the defense now asserts are multiplicious for sentencing allege:
CHARGE: I VIOLATION OF THE UCMJ, ARTICLE 120
SPECIFICATION: In that [appellant] did, at Wiesbaden, Federal Republic of Germany, on or about 14 June 1990, commit the offense of carnal knowledge with [C],
CHARGE II: VIOLATION OF THE UCMJ, ARTICLE 134
SPECIFICATION 2: In that [appellant] did, at Wiesbaden, Federal Republic of Germany, on or about 14 June 1990, wrongfully commit an indecent act with [CW], by engaging in the act of sexual intercourse in the presence of [D].
However, appellant did not make this objection at trial *; accordingly, I would find waiver. See United States v. Flynn, 28 MJ 218, 221 (CMA 1989); United States v. Jones, 23 MJ 301, 303 (CMA 1987); see also United States v. Traeder, 32 MJ 455, 457 (CMA 1991).

 Upon defense motion, a third charge of adultery was dismissed as being multiplicious for findings with the carnal-knowledge charge.